Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
5, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 5, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00125-CV
____________
 
IN RE ROBERT ALPERT, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 12, 2004, relator filed his second
petition for writ of mandamus in this Court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
We deny relator=s second petition for writ of
mandamus. 
 
                                                                                                PER
CURIAM
 
Petition Denied
and Memorandum Opinion filed March 5, 2004.
Panel consists of
Justices Yates, Hudson, and Fowler.